Exhibit 10.42

 

MARCHEX, INC.

 

Separation Agreement and General Release

  

Peter Christothoulou (referred to as “Executive”) and Marchex, Inc., on behalf
of itself and its successors, subsidiaries, affiliates, and related companies
(referred to collectively as the “Company” or “Marchex”), enter into this
Separation Agreement and General Release (the “Agreement”) effective as of the
eighth (8th) day following the date Executive signs this Agreement if not
revoked in accordance with the last paragraph hereof (the “Effective Date”).

 

WHEREAS, Executive and the Company previously entered into that certain Amended
and Restated Executive Employment Agreement, dated April 21, 2016 (the “Amended
Employment Agreement”); Capitalized terms used herein but not defined herein
shall have the meanings given to such terms in the Amended Employment Agreement;

 

WHEREAS, Executive’s employment with the Company will terminate effective
October 31, 2016 (the “Termination Date”) by mutual agreement;

 

WHEREAS, Executive and the Company desire to define their respective rights and
obligations for the future; and

 

WHEREAS, Executive desires to release any claims or causes of action Executive
may have arising from or relating to Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Company and Executive agree as follows:

1.Termination. Executive resigns from his position as Chief Executive Officer,
and all other officer positions that he holds with the Company effective on
October 3, 2016 (and Executive agrees to sign such additional resignation
letters as may be requested by the Company to document such resignations). 
Notwithstanding the foregoing, Executive shall remain as an employee through the
Termination Date and Executive will be paid his normal base salary through the
Termination Date.  Whether or not Executive signs this Agreement, Executive will
additionally receive reimbursement for any unreimbursed business expenses
properly incurred by Executive in accordance with the Company’s expense
reimbursement policies prior to the Termination Date.  

 

2.The Company’s Obligations to Executive.  Provided that Executive executes and
does not revoke the Agreement, the Company shall pay to Executive the following:

 

 

(a)

a cash payment equal to $285,000 payable on October 3, 2016 and a second cash
payment equal to $285,000 payable on April 3, 2017 which such second cash
payment is expressly conditioned on compliance with Section 8 contained herein;

 



1

 

--------------------------------------------------------------------------------

 

 

 

(b)

subject to Section 2(e) below and provided that Executive is eligible for and
elects continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), payment by the Company of its
share of medical, dental and vision insurance premiums under COBRA for Executive
and Executive’s dependents for the twelve (12) month period following the
Termination Date or such lesser period as Executive remains eligible under
COBRA; provided, that if immediately prior to the termination of Executive’s
employment Executive was required to contribute towards the cost of

premiums as a condition of receiving such insurance, Executive shall be required
to continue contributing towards the cost of such premiums under the same terms
and conditions as applied to Executive and Executive’s dependents immediately
prior to the termination of Executive’s employment in order to receive such
continued insurance coverage;

 

 

 

 

(c)

subject to Section 14, any allowable unreimbursed expenses, any accrued but
unused vacation pay as is reflected in the Company’s People Services record
owing to Executive as of the Termination Date in the amount of $29,047.71; and

 

 

(d)

an additional vesting of 190,187 shares of restricted stock and an additional
vesting of 288,877 options which equals an additional one and one half
(1.5) years of time-based vesting on any unvested options and unvested shares of
restricted stock as of the Termination Date.  

 

 

(e)

Notwithstanding the provisions of Section 2(b), if the Company determines, in
its sole discretion, that the payment of such premium subsidies under COBRA
would result in a violation of the nondiscrimination rules of Section 105(h)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”), or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing such COBRA premium
subsidies, the Company, in its sole discretion, may elect to instead pay to you
on the first day of each month of the applicable period, a fully taxable cash
payment equal to the COBRA premium subsidy that would otherwise be paid for that
month, subject to applicable tax withholdings if any, for the remainder of the
applicable period. In such case, Executive may, but is not obligated to, use
such taxable cash payment toward the cost of COBRA premiums.

 

3.No Other Compensation Owed. Executive acknowledges and agrees that except for
the compensation and benefits provided above and accrued but unpaid amounts as
of the Termination Date, no other compensation, payments, wages, salary,
bonuses, commissions, benefits, severance, equity, or remuneration of any kind
whatsoever are owing to Executive as a result of his separation from the
Company.

 

4.Release of Claims.

 

(a)In exchange for the promises contained in this Agreement and to the extent
permitted by law, Executive hereby waives, releases and forever discharges, and
agrees that Executive will not in any manner institute, prosecute or pursue, any
and all complaints, claims, charges, liabilities, claims for relief, demands,
suits, actions or causes of action, whether in law or in equity, know or
unknown, which Executive asserts or could assert, at common law, under any
express or implied contract, arising in tort or under any statute, rule,
regulation, order or law, whether federal, state, or local, or on any grounds
whatsoever, including without limitation, claims under the Amended Employment
Agreement, Title VII of the Civil Rights Act of 1964, Washington Law Against
Discrimination in Employment, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, as amended “ADEA”), Washington Age
Discrimination Law, the Family and Medical Leave Act of 1993, and the Executive
Retirement Income Security Act of 1974, against the Company and any of its or
their current or former, directors, officers, agents, employees, subsidiaries,
successors, and assigns (collectively referred to as “Released Parties”) with
respect to any event, matter, claim, damage or injury arising out of or relating
to Executive’s relationship with the Company, the termination of such
relationship, or the Amended Employment Agreement arising up to the date and
time of signing of this Agreement by Executive.

2

 

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, this release does not terminate Executive’s
rights (a) set forth in this Agreement, (b) with respect to his existing equity
awards, (c) Executive’s rights to be indemnified by the Company or any of its
subsidiaries under any agreement with the Company or any of its subsidiaries,
the Company’s certificate of incorporation or bylaws, or under applicable law,
or (d) resulting from any breaches of this Agreement.

 

This release also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights.

 

(b)In exchange for the promises contained in this Agreement and to the extent
permitted by law, the Company hereby waives, releases and forever discharges,
and agrees that the Company will not in any manner institute, prosecute or
pursue, any and all complaints, claims, charges, liabilities, claims for relief,
demands, suits, actions or causes of action, whether in law or in equity, known
or unknown, which the Company asserts or could assert, at common law, under any
express or implied contract, arising in tort or under any statute, rule,
regulation, order or law, whether federal, state, or local, or on any grounds
whatsoever against the Executive with respect to any event, matter, claim,
damage or injury arising out of or relating to Executive’s relationship with the
Company, the termination of such relationship, or the Amended Employment
Agreement arising up to the date and time of signing of this Agreement by the
Company.

 

Notwithstanding the foregoing, any claim arising from any of the following is
excepted from the scope of this release: (i) any felony or crime involving
Executive’s service to the Company; (ii) any fraud, embezzlement, or breach of
fiduciary duty against the Company; and (iii) any breach of any material
provision of the Confidentiality Agreement referred in Section 5 below.

 

This release also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights.

  

5.Acknowledgement of Confidentiality Agreement. Executive acknowledges that (a)
the Amended Employment Agreement adopted by reference the Confidentiality,
Assignment of Inventions and Employment-At-Will Agreement for Consultants and
Employees (the “Confidentiality Agreement”), which such Confidentiality
Agreement shall survive Executive’s separation from the Company, (b) is bound by
the commitments and obligations set forth in the Confidentiality Agreement, and
(c) Executive reaffirms such covenants. The Company and the Executive
acknowledge that the Confidentiality Agreement shall apply for twelve (12)
months from the Termination Date.

 

6.Return of Property. Executive affirms that on or prior to the Termination
Date, Executive will return all of the Company’s, documents, and/or any
confidential or proprietary information in Executive’s possession or control,
including, without limitation, memoranda, books, papers, letters, in any way
relating to the Company’s business and affairs, provided, however, that
Executive shall be entitled to keep, and shall not be required to return to the
Company, Executive’s Company-provided computers, phones, IT equipment,  and any
associated hardware. The Company agrees and acknowledges that during the twelve
(12) month period following the Termination Date, the Company shall forward to
Executive’s designated personal email account all personal emails of Executive.

 

7.No Admission of Liability. By entering into this Agreement, the Company and
all Released Parties do not admit any liability whatsoever to Executive or to
any other person arising out of any claims heretofore or hereafter asserted by
Executive.

 

8.Transition Services; Cooperation With the Company.

3

 

--------------------------------------------------------------------------------

 

 

 

(a)Executive agrees to provide transition services to the Company from time to
time as may be reasonably requested by the Company’s Board of Directors through
April 3, 2017, the period in which Executive is receiving payments from the
Company pursuant to Section 2(a) hereof (the “Transition Period”), provided that
such transition services shall not interfere with Executive’s other business and
personal commitments that may arise during such period.  Specifically, during
the Transition Period, Executive shall communicate about the Company, its
employees and contractors, positively, and shall strictly follow agreed to
language, statements or scripts with the Company’s General Counsel with respect
to any and all communications, whether written or verbal, with any and all
Company employees, clients, customers, vendors, partners, shareholders,
contractors and third parties (whether current or prospective) relating to
Executive’s separation from the Company or the Company’s business, products,
services, practices, conduct and reputation, including coordinating such
communications with the Company’s General Counsel and also making such written
and verbal communications as the Company may reasonably request.  Executive
shall have continued access to his Company email account during the Transition
Period.

 

(b)Executive agrees to assist the Company in any formal or informal legal
matters in which Executive is named as a party or has knowledge relevant to the
matter. Executive acknowledges and agrees that such assistance may include, but
will not be limited to, providing background information regarding any matter on
which Executive previously worked, aiding in the drafting of declarations,
executing declarations or similar documents, testifying or otherwise appearing
at investigation interviews, depositions, arbitrations or court hearings and
preparing for the above-described or similar activities.  Executive agrees not
to communicate with any adverse party, any such party’s legal counsel, or others
adverse to the Company with respect to any pending or threatened claim, charges
or litigation except through legal counsel designated by the Company.  Executive
understands that Executive will receive no additional pay for Executive’s
assistance beyond that provided in this Agreement.

 

9.Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

10.Severability. In the event any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, duration, or subject, it shall be
construed by limiting and reducing it to the extent necessary to be valid and
enforceable under the applicable law as it shall then appear while giving
effect, to the greatest degree possible, to the original intent of such
provision.

  

11.Entire Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the complete understanding between Executive and the
Company and supersedes the Amended Employment Agreement and Executive’s
Retention Agreement as amended to date with the Company any and all other prior
agreements (to the extent the terms thereof are inconsistent with this
Agreement), promises, representations, or inducements, no matter its or their
form, concerning its subject matter. No promises or agreements made subsequent
to the execution of this Agreement by Executive and the Company shall be binding
unless reduced to writing and signed by authorized representatives of Executive
and the Company.

 

4

 

--------------------------------------------------------------------------------

 

 

12.Choice of Law/Venue. This Agreement shall be governed by Washington law. If a
dispute arises under this Agreement: (a) Executive and the Company both
irrevocably consent to the exclusive jurisdiction and venue of the state and
federal courts located within King County, Washington for resolution of any
matter; and (b) the prevailing party in any arbitration or court
proceeding shall be entitled to recover its reasonable attorneys’ fees, expenses
and costs.

 

13.Non-disparagement

 

(a)Executive agrees that Executive nor any member of Executive’s immediate
family will make any statements, whether written, oral or otherwise, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, products, services,
operations, practices, conduct of the Company or relationships with current and
prospective customers, employees or shareholders or any of the other Released
Parties.

 

(b)Company agrees that Company nor any of its officers or directors will make
any statement, whether written, oral or otherwise, or cause or encourage others
to make any such statements that defame, disparage or in any way criticize the
personal and/or business reputation or conduct of the Executive related to the
matters released by the Company in Section 4.

14.Section 409A. It is intended that all of the benefits and payments payable
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended (with state laws of similar effect, “Section 409A”), provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9), and
this Agreement will be construed to the greatest extent possible as consistent
with those provisions. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment shall at all times be considered a separate and
distinct payment.  

 

  PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. EXECUTIVE SHOULD CONSULT AN ATTORNEY OF HIS CHOICE ABOUT THIS
AGREEMENT BEFORE HE SIGNS THE AGREEMENT. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL
LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

 

(A)     EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT;

 

(B)     EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT BEFORE
SIGNING IT; AND

 

(C)     EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THIS
AGREEMENT, AND THIS AGREEMENT WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. IF EXECUTIVE WISHES TO REVOKE THIS AGREEMENT, EXECUTIVE MUST
DELIVER NOTICE OF EXECUTIVE’S REVOCATION IN WRITING, NO LATER THAN 5:00 P.M. ON
THE 7TH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS AGREEMENT TO MARCHEX, INC.,
520 PIKE STREET, SUITE 2000,

5

 

--------------------------------------------------------------------------------

 

 

SEATTLE, WA 98101, ATTN: ETHAN CALDWELL, EAC@MARCHEX.COM. EXECUTIVE UNDERSTANDS
THAT IF HE REVOKES THIS AGREEMENT, IT WILL BE NULL AND VOID IN ITS ENTIRETY
(OTHER THAN SECTION 1), AND HE WILL NOT BE ENTITLED TO ANY PAYMENTS OR BENEFITS
PROVIDED IN SECTION 2 OF THIS AGREEMENT.

 

[Remainder of page intentionally left blank]

 

 

6

 

--------------------------------------------------------------------------------

 

 EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR
MIGHT HAVE AGAINST RELEASEES.

 

  

Dated: October 3, 2016 /s/ Peter Christothoulou

Name:Peter Christothoulou

 

 

Dated: October 3, 2016Marchex, Inc.

 

By: /s/ Ethan Caldwell

Name:Ethan Caldwell

Title:CAO & General Counsel

 

 

 